Case 7:14-cr-00768-VB Document 420 Filed 02/24/20 Page 1 of1

Law Office of
‘GUY OKSENHENDLER
194 Burns Street, Suite 1
Forest Hills, New York 11375
(917) 804-8869
goksenhendleresq@aol.com

 

Ar) APPLICATION GRANTED:

Sentencing re-scheduled to 4/2/2020 at 2:30 p.m.
Defendant's sentencing submission due 3/19/2020.
VIA ECF Government's sentencing submission due 3/26/2020.
a No further extensions will be granted.

Honorable Vincent L. Briccetti SO Jou
United States District Judge
Southern District of New York 2(2y/ 2020

300 Quarropas Street Vincent L. Briccetti, USDJ Date

 

 

 

 

-White Plains, New York 10601

Re: United States vy Mykai Davis
14 Cr 768 (VB)
Request for Adjournment of Sentencifig

   
  

Dear Judge Briccetti:

Reference is made to the schedule#sentencing in the above-entitled case currently on the
Court’s calendar for March 9, 2020. It jé respectfully requested that the sentencing be adjourned
until March 30, 2020 or any time theygafter convenient for the Court. Counsel conferred with
chambers and the Assistant United States Attorney prior to making this request. The additional
time is needed by new counsel tofonfer with his client and the mitigation specialist and finalize
our submission for sentencing. Your consideration of the above request is greatly appreciated.

Respectfully submitted,

isi Gay Oksenhendler

“Guy Oksenhendler
